
	

114 HR 4279 IH: To direct the Secretary of Veterans Affairs to disclose certain information to State controlled substance monitoring programs.
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4279
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mrs. Walorski (for herself and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to disclose certain information to State controlled
			 substance monitoring programs.
	
	
		1.Mandatory disclosure of certain veteran information to State controlled substance monitoring
 programsSection 5701(l) of title 38, United States Code, is amended by striking may and inserting shall.  